Case 2:20-cv-00097-GEKP Document 146 Filed 06/15/21 Page 1 of 2




   FILED UNDER SEAL
        Case 2:20-cv-00097-GEKP Document 146 Filed 06/15/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been filed electronically and is available for viewing

and downloading via the CM/ECF system of the United States District Court for the Eastern

District of Pennsylvania.

Dated: June 15, 2021
                                              /s/ Delfina S. Homen
                                              Delfina S. Homen




MOTION IN LIMINE                              PAGE 3
